DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 209-234 are pending for examination. 
As previously stated in the response filed 03/04/2019, Applicants elected SEQ ID NO: 499 (myoC-94) as the targeting domain without traverse.  It is noted that Applicants have added new 209-234, which includes numerous target sites within the MYOC gene, however only SEQ ID NO: 499 was already searched, no additional sequences will be searched.
Claim Rejections - 35 USC § 112
The rejection of claims 209-234 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims. 
Claim Rejections - 35 USC § 103
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive.  Applicants traversed the instant rejection on the grounds that, regarding the disclosure of Ju et al., “[T]he Office Action provides no reason why a skilled artisan would be motivated to select a targeting domain sequence limited to a specific length (17 to 26 nucleotides) that is configured to provide a double strand break in a region of the MYOC gene that is complementary to a sequence that is the same as, or differs by no more than 3 nucleotides from SEQ ID NO: 499...”
Contrary to Applicant’s assertions, Ju et al. describes the nucleotide structure of a genetic mutation in the Myoc gene that is known to be associated with the development of glaucoma.  As stated previously, Ju et al. discloses that this nucleotide sequence comprises SEQ ID NO: 499, i.e. see below: 
SEQ ID NO: 499          1 GGCCUGCCUGGUGUGGGAUG 20
                          ||||:|||:||:|:||||:|
SEQ ID NO:   1         66 GGCCTGCCTGGTGTGGGATG 85 (Ju et al.)

Moreover, Applicants argued that Ju et al. does not relate to CRISPR/Cas9 systems but related to amplifying DNA sequences of glaucoma-coding DNA to identify mutations and “helping to develop a molecular genetic diagnostic kit in the future.”  
It is agreed that Ju et al. does not teach CRISPR/Cas9 systems.  However, Ju et al. is not the only reference cited in the instant rejection.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants further argued that a skilled artisan would not have been motivated or had a reasonable expectation of success to perform the claimed method in view of Zhang, Mao, Cho, or Ju, alone or in combination.
Contrary to Applicant’s assertions, although Mao, Cho, and Ju do not specifically teach or suggest the use of CRISPR-Cas9 to knock out the MYOC gene, Zhang et al. provides clear suggestion and motivation for the skilled artisan to target the MYOC gene using the CRISPR-Cas9 system to reduce the expression of the mutated MYOC gene. 
As previously stated, Zhang et al. discloses the following at ¶ [0821] of this reference:
Example 20 
Therapeutic Application of the CRISPR-Cas System in Glaucoma, Amyloidosis, and Huntington's Disease 
[0821] Glaucoma: Applicants design guide RNAs to target the first exon of the myocilin (MYOC) gene. Applicants use adenovirus vectors (Ad5) to package both Cas9 as well as a guide RNA targeting the MYOC gene. Applicants inject adenoviral vectors into the trabecular meshwork where cells have been implicated in the pathophysiology of glaucoma. Applicants initially test this out in mouse models carrying the mutated MYOC gene to see whether they improve visual acuity and decrease pressure in the eyes. Therapeutic application in humans employ a similar strategy. 
Zhang et al. clearly teach the design of gRNAs targeting the first exon of the MYOC gene.  Furthermore, in some embodiments, Zhang et al. teach that the CRISPR enzyme can be used to direct cleavage of one or both strands within about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 20, 25, 50, 100, 200, 500, or more base pairs from the first or last nucleotide of a target sequence, in this case the first exon of the MYOC gene, (see ¶ [0523]).
Therefore, contrary to Applicant’s assertions, the cited references in combination, provide clear suggestion and motivation for the skilled artisan to design a Crispr/Cas9 system targeting the MYOC locus to correct the mutation located within the nucleotide sequence set forth in SEQ ID NO: 1 (which comprises SEQ ID NO: 499) for the purpose of treating glaucoma.  The ordinary skilled artisan would have been motivated to target the nucleotide sequence of SEQ ID NO: 1 because the prior art teaches that this locus is known to comprise a mutation that is associated with glaucoma, as specifically taught by Ju et al.
Absent evidence to the contrary, it would have been obvious for the ordinary skilled artisan at the effective filing date to target the sequence of SEQ ID NO: 1, which comprises SEQ ID NO: 499, using the Crispr/Cas9 system to correct the genomic sequence in an effort to treat glaucoma.
Regarding the specific sequences recited in claims 209-234 only the first sequence was considered for search purposes.  Applicants elected SEQ ID NO: 499, no other sequences were elected by Applicants.
Regarding Ranganathan et al., Applicants argued that Ranganathan et al. is not prior art because it claims priority to a provisional application filed June 16, 2014, over two months after the earliest effective filing date of the present application.  After a review of Ranganathan et al., the examiner agrees with Applicant’s assessment of this reference.  The reference is no longer relied upon to support this rejection.
Regarding Sheffield et al., Applicants argued that “the Office Action provides no evidence that the disclosure of the reference was publicly available as of either of these dates, instead merely referencing ‘March 2014.’”
Contrary to Applicant’s assertions, it is noted that the Sheffield et al. reference was provided on Applicant’s IDS filed 05/25/2017, wherein Applicants provided only “2014” as the date for this reference (#175).  However, a search for the actual publication date of Sheffield et al. revealed that the https://grantome.com/grant/NIH/R01-EY024259-01 was first indexed by Google in November 2013.  Therefore, the Sheffield et al. was publicly available before the earliest priority date of the instant application, and therefore qualifies as prior art.
  Although the Ranganathan et al. reference was used to recite the use of the Cas9 system to correct mutations associated with disease, it is noted that Sheffield et al. also teaches the use of the Cas9 system for this purpose.  See for example, wherein Sheffield et al. states the following: “[W]e believe that Cas9 can be used to remove the mutant MYOC gene and provide the first effective cure for MYOC mutation-induced glaucoma. In addition, the eye is an ideal test site for establishing the therapeutic potential of the Cas9 technology, and this work will pave the path for the application of Cas9 for treating a variety of genetic eye disorders, as well disorders affecting other organ systems.”  Additionally, Sheffield et al. describe specific constructs to target MYOC using the Cas9 system.
Although the cited references do not disclose the specific gRNA targeting the MYOC gene, the prior art provide sufficient guidance and instruction for the person of ordinary skill in the art to design the guide RNA molecules according to the present invention.  Cho et al. (of record) describes the CRISPR-Cas9 system as a method for the targeted knock down of a gene target.  Cho et al. specifically teaches that a “Cas9 target sequence consists of a 20-bp DNA sequence complementary to a crRNA or the chimeric RNA and the trinucleotide (5’-NGG-3’) protospacer adjacent motif (PAM) recognized by Cas9 itself (page 1, 2nd ¶; Figure 1b).”  Therefore, a person of ordinary skill in the art, following the teachings of cite references, would have been able to design the appropriate RNA guide molecules used in the Cas9 system to target a specific nucleotide sequence containing the PAM motif.







 A modified rejection is set forth below:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 209-234 stand rejected under 35 USC 103 as being unpatentable over Zhang et al. (US2014/0179770A1) and Mao et al. (2009; IDS filed 05/25/2017, ref # 117) in view of Cho et al. (2013; IDS filed 05/25/2017 reference #42), Ju et al. (KR1020010048693A; see English translation), and Sheffield et al. (March 2014).
Regarding newly added claims 209-234, Zhang et al. describes method and compositions for directing CRISPR complexes in eukaryotic cells to ensure enhanced specificity for target recognition and avoidance of toxicity and to edit or modify a target site in a genomic locus of interest to alter or improve the status of a disease or a condition, see abstract US 2014/0179770A1.  In one particular embodiment Zhang et al. describes the use of AAV vectors for packaging both Cas9 and guide RNA targeting the MYOC gene for the purpose of treating glaucoma. The AAV vectors are injected into the trabecular meshwork where cells have been implicated in the pathophysiology of glaucoma.   A mouse model carrying a mutated MYOC gene is used to test the constructs to see if improvement of visual acuity and a decrease in pressure in the eyes are observed. (See paragraph [0821] of this reference).
Zhang et al. does not specifically teach the treatment of primary open angle glaucoma comprising CRISPR constructs targeting mutant MYOC.  However, Mao et al. describes methods comprising the silencing of mutant MYOC gene for the treatment of POAG.  
Zhang et al. and Mao et al. do not specifically describe the constructs necessary for the targeting and knock down of the MYOC gene, or mutations of this gene, wherein the mutations are associated with POAG.  However, Sheffield et al. proposed using “the Tg-MYOCY437H mouse model of glaucoma to further explore the role of ER stress in POAG and to use a novel genome editing method (CRISPR) to explore novel POAG treatments, specifically the elimination of mutant myocilin from the TM of Tg-MYOCY437H mice.” (See Abstract of Research proposal).
The cited references do not disclose the specific gRNA targeting the MYOC gene.  However, Cho et al. (of record) describes the CRISPR-Cas9 system as a method for the targeted knock down of a gene target.  Cho et al. specifically teaches that a “Cas9 target sequence consists of a 20-bp DNA sequence complementary to a crRNA or the chimeric RNA and the trinucleotide (5’-NGG-3’) protospacer adjacent motif (PAM) recognized by Cas9 itself (page 1, 2nd ¶; Figure 1b).”  Therefore, a person of ordinary skill in the art, following the teachings of cite references, would have been able to design the appropriate RNA guide molecules used in the Cas9 system to target a specific nucleotide sequence containing the PAM motif.
Absent evidence of unexpected results, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have modified the cited references in the design of the instant invention.  The ordinary skilled artisan would have been motivated to combine the cited references in the design of the instant invention since Zhang et al. provides clear suggestion and motivation to use the CRISPR-Cas9 system to remove the mutant MYOC gene for the treatment MYOC mutation-induced glaucoma.  Moreover, the prior art also provides a clear correlation between the knock down of mutant MYOC gene for the purpose of treating primary open angle glaucoma in a patient, as evidenced by Mao et al.
Regarding newly added claims 209-234, the sequence of SEQ ID NO: 499 is known in the art to target human glaucoma-coding DNA, and is known to target a genetic variation in the coding sequence, which is associated with the diagnosis of glaucoma.  See Ju et al. (KR2001048693A), which discloses SEQ ID NO: 1, that is 100% identical to SEQ ID NO: 499 of the instant specification.  Ju et al. further teaches the use of this sequence for studying glaucoma, and discloses diagnostic kits.  It would have been obvious for the ordinary skilled artisan at the effective filing date to target the sequence of SEQ ID NO: 499 using the Crispr/Cas9 system to correct the genome sequence at SEQ ID NO: 499 in an effort to treat glaucoma by correcting this nucleotide sequence using the Crispr/Cas9 system.
Additionally, it is noted that the prior art teaches that a person of ordinary skill in the art using known techniques would be able to identify target sequences for Cas9 in a sequence of interest (See Cho et al.).  Therefore, for a known sequence that is associated with the mutation that causes glaucoma, e.g. SEQ ID NO: 1 of Ju et al., the ordinary skilled artisan would have been able to design functional gRNA that could be used to introduce a double stranded break at this locus using the Cas9 protein.  Furthermore, one of ordinary skill in the art would have been motivated to use the Cas9 system to alter the MYOC locus in an effort to treat glaucoma.  The person of ordinary skill in the art would have been motivated to combine the cited references in the design of the instant invention, because this method is explicitly described in the research of Val Sheffield et al.  According to Sheffield et al. “We believe that Cas9 can be used to remove the mutant MYOC gene and provide the first effective cure for MYOC mutation-induced glaucoma. In addition, the eye is an ideal test site for establishing the therapeutic potential of the Cas9 technology, and this work will pave the path for the application of Cas9 for treating a variety of genetic eye disorders, as well disorders affecting other organ systems.”
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L EPPS -SMITH/            Primary Examiner, Art Unit 1633